Consolidated appeals by defendants from a judgment of the County Court, Nassau County, rendered May 26, 1961 after a jury trial, convicting each of them of robbery, first degree (two counts); grand larceny, first degree (two counts); and assault, second degree (two counts); and sentencing them to serve concurrent prison terms as follows: 10 to 20 years on each robbery count; 5 to 10 years on each larceny count; and 2% to 5 years on each assault count. Judgment as to each defendant, affirmed. We do not pass upon the alleged claim now made that the prosecution perpetrated a fraud upon the court in not disclosing a promise or understanding respecting the treatment accorded or to be accorded to an accomplice witness here who was resentenced folio-wing the conviction of the defendants. We do not pass upon the claim because it is not supported by proof in the record; it is supported only by statements made in defendants’ briefs — statements dehors the record. Beldock, P. J., Kleinfeld, Brennan, Rabin and Hopkins, JJ., concur.